                   Case 21-10457-LSS              Doc 487        Filed 09/16/21         Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF DELAWARE

                                                                  Chapter 11
In re:
                                                                  Case No. 21-10457 (LSS)
MOBITV, INC., et al.,
                                                                  Jointly Administered
                                      Debtors.1
                                                                  Re: Docket No. 465

    CERTIFICATE OF NO OBJECTION (NO ORDER REQUIRED) REGARDING FIFTH
      MONTHLY APPLICATION FOR COMPENSATION AND REIMBURSEMENT
          OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP, AS
          COUNSEL TO THE DEBTOR AND DEBTOR IN POSSESSION FOR
            THE PERIOD FROM JULY 1, 2021 THROUGH JULY 31, 2021

                    The undersigned hereby certifies that, as of the date hereof, she has received no

answer, objection, or other responsive pleading to the relief requested in the Fifth Monthly

Application for Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones

LLP, as Counsel to the Debtors and Debtors In Possession for the Period From July 1, 2021

Through July 31, 2021 [Docket No. 465] (the “Application”), filed on August 25, 2021. The

undersigned further certifies that she has reviewed the Court’s docket in this case and no answer,

objection, or other responsive pleading to the relief requested in the Application appears thereon.

Pursuant to the Notice of Application, responses to the Application were to be filed and served no

later than September 15, 2021, at 4:00 p.m., prevailing Eastern Time.

                    Pursuant to the Order (I) Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Retained Professionals and (II) Granting Related Relief entered

by this Court on April 26, 2021 [Docket No. 207], the Debtors are authorized to pay Pachulski

Stang Ziehl & Jones LLP the amount of $71,779.98, which represents the sum of (x) $67,833.60


1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
      follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 350 S.
      Grand Avenue, Suite 3000, Los Angeles, CA 90071.

DOCS_DE:234476.6 57391/003
                 Case 21-10457-LSS     Doc 487      Filed 09/16/21    Page 2 of 2



(80% of the fees) and (y) $3,945.98, (100% of the expenses) requested in the Application for the

period July 1, 2021 through July 31, 2021 upon the filing of this certificate and without the need

for entry of a Court order approving the Application.


Dated: September 16, 2021                    PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware
                                             /s/ Mary F. Caloway
                                             Debra I. Grassgreen (admitted pro hac vice)
                                             Jason H. Rosell (admitted pro hac vice)
                                             Mary F. Caloway (DE Bar No. 3059)
                                             919 North Market Street, 17th Floor
                                             Wilmington, DE 19899-8705
                                             Telephone: 302-652-4100
                                             Facsimile:    302-652-4400
                                             Email:        dgrassgreen@pszjlaw.com
                                                           jrosell@pszjlaw.com
                                                           mcaloway@pszjlaw.com
                                             Counsel to the Debtors and Debtors in Possession




                                            2
DOCS_DE:234476.6 57391/003
